Citation Nr: 0638606	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss, now rated as 10 percent disabling. 

2.  Entitlement to an increased initial rating for tinnitus, 
now rated as 10 percent disabling. 

3.  Entitlement to an increased rating for a left shoulder 
disability to include a temporary total rating under 
38 C.F.R. § 4.30, now rated as 20 percent disabling. 

4.  Entitlement to an increased rating for a right shoulder 
disability, now rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973 and from March 1978 to June 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for right ear hearing loss, a left shoulder 
disability, a right shoulder disability, and that granted 
service connection and a 10 percent rating for tinnitus. 

Concurrent with his March 2004 appeal, the veteran submitted 
a claim for entitlement to temporary total disability under 
38 C.F.R. § 4.30 for convalescence following recent surgery 
to his left shoulder.  The RO denied the claim in a May 2004 
supplemental statement of the case.  The Board considers this 
claim to be properly on appeal as an integral part of the 
veteran's claim for the maximum authorized rating for his 
left shoulder disability. 


FINDINGS OF FACT

1.  The veteran's puretone threshold average hearing loss is 
54 decibels in the right ear and 25 decibels in the left ear, 
and speech discrimination is 22 percent in the right ear and 
96 percent in the left ear.  The veteran's hearing acuity is 
Level XI in the right ear and Level I in the left ear. 

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized.

3.  The veteran's left shoulder disability is manifested by 
inflamed synovium and bursa with a healed rotator cuff tear.  
He experiences daily pain, especially with arm motion over 
his head.  Motion is limited to 130 degrees flexion, 120 
degrees abduction, and 75 degrees external and internal 
rotation with pain.  Arthroscopic surgery in March 2004 did 
not result in a period of convalescence, immobility of the 
joint, abnormal healing of the wound, or requirement for 
supportive devices. 

4.  The veteran's right shoulder disability is manifested by 
mild arthritic changes in the acromioclavicular joint with 
small spurs and evidence of tendon tears.  He experiences 
daily pain, especially with arm motion over his head.  Motion 
is limited to 160 degrees in flexion and abduction, 70 
degrees in internal rotation, and 
60 degrees in external rotation with pain.    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.86 (2006). 

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code (DC) 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

3.  The criteria for an increased rating for a left shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.71a 
Diagnostic Codes (DCs) 5003, 5019, 5200, 5201, 5202, 5203 
(2006). 

4.  The criteria for an increased rating for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes (DCs) 5003, 5019, 5200, 5201, 5202, 5203 
(2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, December 
2003, and June 2004; a rating decision in March 2003; a 
statement of the case in March 2004; and a supplemental 
statement of the case in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army units as an armored vehicle 
operator, instructor, and mechanic.  He contends that his 
service-connected disabilties are more severe, and he seeks 
higher ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Right Ear Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85 (2006).

If impaired hearing is service-connected in only one ear, in 
order to determine a percentage evaluation, the non-service-
connected ear will be assigned acuity level I.  However, if 
hearing impairment in the service-connected ear is 
compensable and if impairment in the non-service connected 
ear is not due to willful misconduct, then compensation is 
payable for both ears as if they were both service-connected.  
38 C.F.R. § 3.383, 4.85.  An alternative method of rating 
exceptional patterns of hearing impairment is set forth in 38 
C.F.R. § 4.86 (2006).  When the puretone threshold at each of 
the four frequencies is 55 decibels or more, the acuity level 
will be assigned from the higher of two tables, one of which 
does not include the speech discrimination factor. 

In March 2003, a VA audiometric examination showed auditory 
thresholds of 70, 65, 50, 50, and 50 decibels at 500, 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 30, 
20, 30, 20, and 30 decibels at the same respective 
frequencies in the left ear.  Puretone threshold averages 
were 54 decibels in the right ear and 25 decibels in the left 
ear.  Speech recognition scores were 22 percent and 96 
percent in the right and left ear respectively.  The examiner 
diagnosed severe, rising to moderate sensorineural hearing 
loss up to 4000 Hz and severe loss in higher frequencies in 
the right ear.  He diagnosed mild sensorineural hearing loss 
at frequencies other than 1000 Hz and 3000 Hz in the left 
ear.  

In December 2003, a VA examiner noted that the veteran 
remained hard of hearing, right ear worse than left, but that 
his hearing aid was working well. 

There is no evidence that hearing loss in the left ear was 
due to willful misconduct.  Therefore, a rating will be 
determined as if hearing loss in both ears is service-
connected.  For the right ear, Table VI based on puretone 
threshold average and speech discrimination provides an 
acuity level XI.  Since the threshold is 55 decibels or 
greater at all four frequencies, Table VIa based only on 
puretone threshold average will be considered.  However, 
Table VIa provides an acuity level  IV.  The higher value of 
XI will be used for the right ear.  For the left ear, Table 
VI provides acuity level I.  Combining the levels for each 
ear, Table VI provides a rating of 10 percent.  38 C.F.R. 
§ 4.85.  

The Board concludes that an increased rating for right ear 
hearing loss greater than 10 percent is not warranted as 
determined from the most recent audiometric test.  The Board 
also concludes that this disability does not warrant 
extraschedular consideration.  After review of the veteran's 
history of noise exposure and treatment, there is no evidence 
that the disability is so unusual as to cause interference 
with employment or frequent hospitalization.  38 C.F.R. 
§ 3.321.  
 
The veteran contends that the examiner did not review the 
claims file prior to the test and that she did not take into 
account the history of his disability.  Therefore, the 
examination was inadequate.  38 C.F.R. § 4.1.  The examiner 
did record the veteran's report of his history of noise 
exposure.  In this case, service connection has already been 
granted, and the rating is assigned based on the mechanical 
application of test results.  The Board examined the entire 
record and found no evidence to warrant extraschedular 
consideration.  

The weight of the credible evidence demonstrates that the 
veteran's right ear hearing loss warrants a rating not 
greater than 10 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 Tinnitus

The veteran contends that he experiences tinnitus in both 
ears.  In March 2003, a VA audiologist noted the veteran's 
report that he experienced tinnitus only in his right ear.  
Nevertheless, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available which 
limits a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
38 C.F.R. §4.87, Diagnostic Code 6260; see Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also concludes that this disability does not 
warrant extraschedular consideration.  After review of the 
veteran's history of noise exposure and severity of symptoms, 
there is no evidence that the disability is so unusual as to 
cause interference with employment or frequent 
hospitalization.  38 C.F.R. § 3.321.  

 Left and Right Shoulder Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's left (non-dominant) shoulder disability is 
currently rated under the criteria for limitation of motion.  
A 20 percent rating is warranted if the non-dominant (minor) 
arm motion is limited to at the shoulder level or midway 
between the side and shoulder level.  A 30 percent rating is 
warranted if arm motion is limited to 25 degrees from the 
side.  There is no higher rating.  38 C.F.R. § 4.71a, 
DC 5201.  Dislocation, malunion, or nonunion of the scapula 
or clavicle, ankylosis, and impairment of the humerus are not 
indicated in this case; therefore, diagnostic codes for these 
shoulder and arm disabilities do not apply.  38 C.F.R. 
§ 4.71a, DCs 5200, 5202, 5203. 

The veteran's right shoulder disability is currently 
diagnosed as bursitis and is rated under the criteria for 
limitation of motion as for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5019.  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved as discussed above.  
38 C.F.R. § 4.71a, DC 5003, 5201.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by the limitation of motion.  
38 C.F.R. § 4.71a, DC 5003. 

A total rating is assigned without regard to other rating 
provisions if treatment of a service connected disability 
resulted in surgery that necessitated at least one month of 
convalescence; or, that resulted in post-operative residuals 
such as incompletely healed wounds, joint immobilization, 
house confinement, or use of crutches or a wheelchair.  
Entitlement must be established by hospital or outpatient 
discharge report and may be for one, two, or three months 
duration with provision for extensions, if warranted.  The 
total rating will be followed by an appropriate schedular 
rating.  38 C.F.R. § 4.30.

Service medical records show that the veteran sought 
treatment for bilateral shoulder pain since approximately 
June 1989.  A January 1992 medical discharge board evaluation 
showed that after restriction of activity, physical therapy, 
and subacromial injections were unsuccessful, the veteran 
underwent anteroinferior acromioplasty on his left shoulder 
in June 1991.  Although there were no complications, he 
continued to experience pain at night and with overhead 
activity.  A second subacromial injection brought only 10 
percent relief.  In a January 1994 retirement examination, 
the physician noted a diagnosis of bilateral shoulder 
bursitis. 

In January 2003, X-rays of both shoulders showed unremarkable 
joints except for post-traumatic changes of the distal end of 
the left clavicle, but no evidence of bilateral rotator cuff 
tears.  In March 2003, a VA physician noted the veteran's 
reports of continued daily bilateral shoulder pain especially 
in arm motion above the head.  He had been taking prescribed 
pain medication.  The veteran also reported that he had been 
laid off from his job one year earlier, but not due to his 
shoulder conditions.  On examination of the left shoulder, 
the physician noted tenderness and mild crepitation.  Motion 
was limited by pain to 165 degrees forward elevation and 
abduction and 70 degrees internal and external rotation.  For 
the right shoulder, the examiner noted mild tenderness but no 
crepitus.  Motion was limited by pain to 160 degrees forward 
elevation and abduction, 70 degrees internal rotation, and 60 
degrees external rotation.  

In March 2003, the veteran underwent a magnetic resonance 
image (MRI) of the right shoulder that showed mild 
degenerative arthritic changes in the acromioclavicular (AC) 
joint with small spurs and two surface tendon tears.  In June 
2003, an arthrogram of the left shoulder showed indications 
of a complete tendon tear, but a follow-up MRI showed only 
indirect evidence of tendon tears and the residual conditions 
of the 1991 surgical removal of the distal clavicle.  Also in 
June 2003, a VA examiner noted that the veteran's pain kept 
him from sleeping at night and inhibited some activities of 
daily living.

In January 2004, in response to continued complaints of sleep 
interruption from shoulder pain at night and inability to 
work with arms above the shoulders, and after review of the 
previous MRIs, a VA orthopedic surgeon recommended an 
arthroscopic evaluation of the left shoulder with potential 
decompression and dressing of the rotator cuff.  The 
arthroscopy was conducted in March 2004, and the surgeon 
noted in his report that he found inflamed synovium and bursa 
and that he performed debridement.  No complications were 
noted.  Three days later, the veteran received instruction on 
a regimen of physical therapy to improve the range of motion.  
At that time, he was able to achieve forward flexion of 110 
degrees.  Seven days after surgery, a VA physician noted 
proper healing of the surgical wound.  The veteran could 
achieve overhead elevation of the left shoulder to 130 
degrees, limited by pain.  The physician noted that the 
arthroscopy found his rotator cuff was completely healed and 
that the surgeon had performed a lysis of adhesions in the 
subacromial space.  He further noted that the veteran could 
do unrestricted motion with overhead pulleys and active 
motion as part of his physical therapy regimen. 

Finally, in May 2004, a VA physical therapist noted that the 
veteran reported his exercise program was going well.  He was 
active in the home and relied more on ice packs than 
medication, although motion continued to cause soreness.  
Range of motion was 130 degrees flexion, 120 degrees 
abduction, and 75 degrees in external and internal rotation.  
The veteran performed the recommended exercises successfully 
and the therapist expected that he could achieve a full range 
of motion in about a month.  

For the left shoulder, the Board concludes that a rating 
greater than 20 percent is not warranted.  Range of motion of 
the non-dominant shoulder exceeds the level of the shoulder 
(90 degrees).  A higher rating is not warranted absent more 
restrictive limitation of motion.  The Board concludes that 
this rating takes into account the veteran's pain on motion 
since the rating would be non-compensable if based on range 
of motion alone.

In addition, the Board finds that an increased rating because 
of the assignment of a total rating for convalescence under 
38 C.F.R. § 4.30 following arthroscopic surgery is not 
warranted.  Following the arthroscopic evaluation, there was 
no immobilization of the shoulder, no requirement for 
supportive devices, and no difficulties with healing of the 
wound.  There was no medical order for home confinement or 
other convalescence for at least one month.  In fact, the 
veteran demonstrated a significant range of motion three days 
after surgery and immediately started a course of physical 
therapy exercises.  Therefore, the Board finds that no 
increased rating is warranted pursuant to the provisions of 
38 C.F.R. § 4.30 because the need for convalescence is not 
shown.

For the right shoulder, the Board concludes that a rating 
greater than 10 percent is not warranted.  A rating based on 
range of motion would be non-compensable because arm motion 
exceeded the shoulder level by a significant amount.  
Accordingly, a 10 percent rating is warranted under DC 5003 
for bursitis involving a single major joint group with 
pathology confirmed by diagnostic test.  Absent greater 
limitation of motion, a higher rating is not available.  The 
Board considers that the rating takes into account the 
effects of pain since a rating based solely on range of 
motion would be non-compensable.  

The veteran contends that the examinations of the right 
shoulder in March 2003 and the left shoulder in May 2004 are 
too old to properly evaluate the veteran's current condition.  
The Board notes that the veteran has a long history of 
shoulder pain since 1989 and that the trend does not show a 
rapidly deteriorating condition.  In addition, the veteran 
has not indicated since 2004 that he experienced even more 
severe symptoms or sought additional treatment.  The Board 
concludes that the examinations are adequate to evaluate the 
claims on appeal.  The veteran is entitled to petition to 
reopen the claims and receive VA assistance in obtaining any 
new and material evidence. 

The weight of the credible evidence demonstrates that the 
veteran's current left and right shoulder disabilities 
warrant ratings of not greater than 20 and 10 percent 
respectively.  As the preponderance of the evidence is 
against the claims for increased ratings, the "benefit of 
the doubt" rule is not for application, and the Board must 
deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for right ear hearing loss is denied. 

An increased rating for tinnitus is denied. 

An increased rating for a left shoulder disability to include 
a temporary total rating under 38 C.F.R. § 4.30 is denied. 

An increased rating for a right shoulder disability is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


